UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6564



STEVEN T. HARTLESS,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee,


JAMES M. HARTLESS, SR.,

                                                            Movant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-99-445-2)


Submitted:   June 15, 2000                 Decided:   June 26, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Steven T. Hartless, Appellant Pro Se. Richard Bain Smith, Assis-
tant Attorney General, Richmond, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Steven T. Hartless seeks to appeal the district court’s order

dismissing his petition filed under 28 U.S.C.A. § 2254 (West 1994

& Supp. 2000) as untimely filed.       We have reviewed the record and

the district court’s opinion accepting the recommendation of the

magistrate judge and find no reversible error.        Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court. See Hartless v. Angelone, No. CA-

99-445-2 (E.D. Va. Mar. 16, 2000).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             DISMISSED




                                   2